Citation Nr: 1241753	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  03-26 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to service-connected type II diabetes mellitus (DMII).

2.  Entitlement to service connection for hypercholesterolemia, including as secondary to service-connected DMII.

3.  Entitlement to a disability rating in excess of 10 percent for residuals of a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran's Representative

ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to January 1975.  He additionally has unverified service with the United States Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in relevant part, denied the benefits sought on appeal.

The Veteran's representative presented testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2006.  A transcript of that hearing is of record.

In decisions dated in February 2007 and January 2010, the Board remanded the Veteran's claims on appeal, together with claims of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for a heart disorder and for peripheral neuropathy, both including as secondary to DMII, to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  His heart disorder claim was subsequently granted in a September 2011 rating decision, and his PTSD claim and peripheral neuropathy claims were granted in a July 2012 rating decision.  As the September 2011 and July 2012 rating decisions constituted full grants of the benefits sought on appeal with respect to those claims, they are no longer on appeal.  



The issue of entitlement to service connection for hypertension, including as secondary to service-connected DMII, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington DC.  VA will notify the Veteran if further action is required on his part.

The issue of entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See March 2009 statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.   High cholesterol is not a disability for which VA compensation is payable.

2.  The Veteran's service-connected residuals of a right knee injury are manifested by symptoms of some limitation of flexion, to a noncompensable degree, with painful motion.


CONCLUSIONS OF LAW

1.  Service connection for high cholesterol is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303 (2012).

2.  The criteria for a disability rating in excess of 10 percent for service-connected residuals of a right knee injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5003, 5260 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2012).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  A VCAA letter was issued by the RO in December 2003 and informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  An additional VCAA letter was sent to the Veteran in March 2007 and provided him with notice regarding the assignment of disability ratings and effective dates in accordance with the holding of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, the RO has obtained the Veteran's VA and private treatment records, and has provided him with an adequate VA examination.  The Veteran has not indicated that there are other outstanding treatment records he wished VA to obtain.  

Moreover, the Board is satisfied that the RO/AMC substantially complied with the Board's February 2007 and January 2010 remand directives with respect to this increased rating claim.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board, in relevant part, was primarily concerned with affording the Veteran an adequate VA orthopedic examination to determine the current severity of his service-connected right knee disability.  This requested examination was conducted in July 2012, following the Veteran's release from incarceration, and the Board finds that the examination report adequately describes the levels of disability of the Veteran's right knee disability.  The Veteran was also afforded a VA examination for hypercholesterolemia in July 2012.  However, any defect with respect to this examination is harmless error, as high cholesterol is not a disability for which VA compensation is payable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, VA's duty to provide a thorough and contemporaneous VA examination has been met in this case.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his increased rating claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met with respect to this issue, there is no prejudice to the Veteran in adjudicating this claim on appeal.

II.  Service Connection for Hypercholesterolemia

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  

The evidence of record does not support the Veterans' claim for entitlement to service connection for high cholesterol.  High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia.  Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795.

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record suggesting the Veteran's elevated cholesterol or hyperlipidemia causes any impairment of earning capacity.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citation omitted); see 38 U.S.C.A. § 1110 (West 2002).

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Despite the post-service evidence that reveals that the Veteran has hypercholesterolemia, this condition is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for high cholesterol is not warranted.
 

III.  Increased Rating Claim

The Veteran was originally granted service connection for residuals of a right knee injury in a May 1992 rating decision.  He was assigned a 10 percent disability rating, effective February 7, 1992.  He filed the instant claim for an increased disability rating for his service-connected residuals of a right knee injury in August 2003, contending that he had not received an increase in his disability rating since service connection was first granted and that the symptoms associated with this disability warranted a higher disability rating.  

      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2012).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2012).  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2012).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (West 2002); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

      B.  Analysis

The Veteran's May 1992 rating decision indicated that his disability merited a 10 percent rating for symptomatic right knee status post debridement of arthritic cartilage and synovium.  This 10 percent disability rating was originally assigned under 38 C.F.R. § 4.71a, DC 5257.  DC 5257 provides the criteria for recurrent subluxation and lateral instability of the knee.  His rating assignment was later changed to a 10 percent disability rating under DC 5260 which provides the criteria for limitation of flexion of the leg. 

With respect to knee disabilities, Diagnostic Codes 5260 and 5261 specifically set forth rating schedules for limitation of motion of the knee.  38 C.F.R. § 4.71a, DCs 5260, 5261 (2012).  With respect to limitation of leg flexion, Diagnostic Code 5260 allows a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2012).

Diagnostic Code 5261, which governs limitation of extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for a limitation to 15 degrees, 30 percent for a limitation to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for a limitation to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2012).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee that is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, DC 5257 (2012).

Degenerative or traumatic arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved, in this case Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, DCs 5003 and 5010 (2012).  If a compensable degree of limitation of motion is not attainable under the relevant rating criteria, then DC 5003 provides for a 10 percent rating for each such major joint or group of minor joints affected by limitation of motion.  In that event, the limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In a precedential opinion, VA General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-9.  The General Counsel stated that when a knee disorder is rated under Diagnostic Code 5257, the Veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  

The General Counsel subsequently held, in VAOPGCPREC 9-98, that a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under Diagnostic Code 5257 can also be compensated under Diagnostic Code 5003 and vice versa.  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012);  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell  v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf.  Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

After a thorough review of the evidence of record, the Board finds that the current 10 percent rating assigned for the Veteran's service-connected right knee is the appropriate disability rating based on the symptoms associated with this disability.

In connection with his increased rating claim, the Veteran was afforded a VA orthopedic examination to assess the current severity and all manifestations associated with his service-connected right knee disability in July 2012.  The examiner noted that the Veteran had a diagnosis of right knee arthralgia and that this diagnosis was confirmed by x-ray evidence.  She noted that the Veteran occasionally used a cane for ambulating.  The Veteran reported during the examination that he experienced snapping and cracking in his knee and that he sometimes had difficulty bending his knee when he was lying down.  He reported being able to stand for about 45 minutes to an hour before experiencing pain.  He reported that he did not have pain with sitting.  He also reported that his right knee did not "wobble" or give out.

Range of motion testing of the right knee revealed a flexion limited to 125 degrees, and a normal extension to zero degrees, without evidence of painful motion for either range of motion.  After three repetitions of motion, flexion was still limited to 125 degrees, and flexion was still normal at zero degrees.  The examiner specifically noted that the Veteran did not have any additional limitation of range of motion following repetitive use testing.  The examiner did note, however, that the Veteran experienced functional loss or functional impairment in his right knee, where his range of motion did show some limitation and he reported experiencing pain on movement.  She additionally noted interference with sitting, standing, and weight bearing, given the Veteran's earlier report of only being able to stand for 45 minutes to an hour.

The examiner further noted that the Veteran had tenderness or pain to palpation on the joint line or soft tissues of his right knee.  Muscle strength testing and joint stability testing revealed normal results.  The examiner noted that there was no evidence or history of recurrent patellar subluxation or dislocation, and that there was no evidence of any meniscal condition or surgical procedures for a meniscal condition.  The examiner noted that the Veteran underwent arthroscopic surgery of his right knee in 1983, but that there was no residual sign or symptoms due to his surgery.  She did note, however, that the Veteran had a surgical scar from his surgery, but that the scar was not painful or unstable, and that it did not cover a total area greater than six square inches.  The examiner indicated that she did not find any other pertinent physical findings, complication, condition, or symptoms related to the Veteran's service-connected right knee disability.  

The VA examiner's findings are consistent with other medical evidence of record dated during the pendency of the Veteran's appeal.  Treatment records from the Federal Correctional Institution in Loretto, Pennsylvania, (FCI Loretto) reveal that in a January 2004 consultation, he complained of having right knee laxity.  He indicated that his knee had given out on him when walking outside, and that he fell, but did not sustain any injury.  He requested a knee brace in order to give him some stability.  He reported having occasional pain in his knee, which he treated with Tylenol.  On examination, the clinician found no evidence of laxity with varus or valgus stress applied.  Drawer testing was negative.  He was noted to have some tenderness to palpation over the lateral joint space.  No contusions, edema, or erythema were noted.  The assessment was DJD of the right knee with obesity.  

In a later consultation, also in January 2004, he was noted to have mild degenerative joint disease (DJD) of his right knee per an October 1996 x-ray report.  He reported, however, that he did not have any complaints that the time of then January 2004 consultation.  Later, in June 2004, the Veteran was again seen with complaints of right knee pain.  He reported that he did not have any other complaints at that time.  Examination of his knee was negative for effusion, tenderness, or instability.  He was, however, noted to have crepitus.  The diagnosis again was DJD of the right knee.  

Treatment records from the Federal Medical Center in Devens, Massachusetts, (FMC Devens) reveal that in June 2005, the Veteran again sought clinical treatment for knee pain.  He was assessed with having bilateral DJD of the knees and was prescribed with Tylenol.  Later during a February 2008 clinical consultation, the Veteran reported that he had long standing right knee pain and that he did not have a meniscus in his knee.  Examination of his knee revealed a mild bony appearance with no evidence of erythema or edema.  His knee was noted to be able to bear weight.  The assessment was simply knee pain.  A later March 2008 clinical consultation note indicated that he had an x-ray on his knee a week or two before the consultation.  He was noted to have not had any physical therapy or orthopedic consultation as of that time.  He was noted to have an effusion medial extending to the lateral joint line.  The assessment was chronic bilateral knee pain.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the symptoms associated with the Veteran's service-connected residuals of a right knee injury most closely approximate the criteria for the currently assigned 10 percent disability rating.  In reaching this determination, the Board notes that during his most recent VA orthopedic examination, the Veteran's right knee disability reflected limitation of flexion to 125 degrees, short of the 60 degrees limitation of flexion required for even a zero-percent disability rating.  Nonetheless, the Veteran has consistently reported experiencing pain and painful motion in his right knee.  Although the VA examiner did not find objective evidence of pain during range of motion testing, she did indicate that the Veteran reported pain with right knee motion, and the record reflects a lengthy history of the Veteran's complaints of right knee pain.  Therefore, pursuant to 38 C.F.R. § 4.59, the Board finds that a 10 percent disability rating is warranted for arthritis of the right knee with painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  However, a rating in excess of 10 percent is not warranted as the Veteran's range of motion of the right knee far exceeds the criteria for even a zero-percent rating.  Although the evidence does show that the Veteran experiences painful motion, it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.   Furthermore, no limitation of extension was noted, thus no additional or separate rating is warranted under DC 5261.

With respect to entitlement to a separate disability rating for any recurrent subluxation or instability under DC 5257, the Board notes that during a January 2004 consultation at FCI Loretto, while the Veteran complained of having right knee laxity and that his knee had given out on, causing him to fall, this appeared to be a one-time, transient episode of instability, and not evidence of recurrent subluxation or lateral instability.  Moreover, the clinician at that time found no evidence of laxity with varus or valgus stress applied.  Furthermore, during multiple medical consultations and his VA examination he was specifically found not to have any instability of recurrent subluxation.  Notably, the Veteran himself reported during his VA examination that his knee did not "wobble" or give out on him.

After a careful review of the medical evidence of record, the Board also concludes that entitlement to higher or separate ratings under Diagnostic Codes 5258 and 5259 for cartilage dislocation or removal will not be considered as there is no evidence of dislocated or removed cartilage.  See 38 C.F.R. § 4.71a, DCs 5258, 5259 (2012).  Although the Veteran had reported during a February 2008 medical consultation at FMC Devens that his meniscus had been removed, there is no evidence to suggest that he indeed underwent a meniscectomy.  The July 2012 VA examiner specifically noted that the Veteran had not had any meniscal condition or surgical procedures for a meniscal condition.  Similarly, range of motion findings do not support ankylosis as described under Diagnostic Code 5256, and no examination or treatment report has noted malunion of the tibia or fibula or any evidence of genu recurvatum, thus, Diagnostic Codes 5262 and 5263 are also not for application.  See 38 C.F.R. § 4.71a, DC 5256, 5262 and 5263 (2012).  

Finally, as the Veteran has been noted to have a scar resulting for right knee arthroscopic surgery, the Board has additionally considered the relevant skin rating criteria.  Here, during the pendency of the Veteran's appeal, changes were made to the Schedule for Rating Disabilities for disabilities of the skin, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118 (2009).  Because the regulations as amended in October 2008 apply only to claims received by VA on or after October 23, 2008, that version of the skin regulations are not applicable here.  See id.  In reviewing this criteria in effect at the time of the filing of his appeal, the Board observes that the Veteran has not at any time been shown to have a scar that is deep, unstable, painful on examination, of such a size as to cover an area or areas of at least 144 square inches, or that caused limited motion or limited function in any way, in order to merit a separate disability rating under these criteria.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2003).

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, a preponderance of the evidence is against the Veteran's claim that he is entitled to an increased disability rating for his service-connected residuals of a right knee injury under the criteria for limitation of flexion or that he is entitled to a higher or separate rating under any of the other rating criteria relevant to his knee disability.  Therefore, his claim for a disability rating higher than 10 percent for his service-connected residuals of a right knee injury must be denied.

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2012).  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The symptoms associated with the Veteran's service-connected residuals of a right knee injury (i.e., some limited motion and painful motion) are not shown to cause any impairment that is not already contemplated by the rating criteria set forth above, and the Board finds that the applied rating criteria reasonably describe this service-connected disability.  The applied rating criteria are, therefore, adequate to evaluate the Veteran's right knee disability and referral for consideration of an extraschedular rating is not warranted in this case.


ORDER

Entitlement to service connection for hypercholesterolemia is denied.

Entitlement to a disability rating in excess of 10 percent for residuals of a right knee injury is denied. 


REMAND

The Veteran's remaining claim on appeal is entitlement to service connection for hypertension, including as secondary to service-connected DMII.  Unfortunately, a remand is required with respect to this claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

The Board's prior remands have focused specifically on affording the Veteran a VA examination in order to obtain a medical opinion regarding the etiology of his hypertension.  In July 2012, following his release from incarceration, the Veteran was afforded multiple VA examinations, including a diabetes mellitus examination and an ischemic heart disease examination.  During his diabetes examination, the VA examiner did not check the box on the examination Disability Benefits Questionnaire (DBQ) form to indicate that the Veteran had hypertension that was at least as likely as not due to his service-connected DMII.  The examiner similarly did not check the box on the DBQ form to indicate that the Veteran had hypertension that was at least as likely as not permanently aggravated by his service-connected DMII.  The examination reports do not provide any other findings related to the Veteran's hypertension claim.  

It is unclear from the Veteran's DMII examination report whether the VA examiner was indicating that the Veteran did not have hypertension or whether he was providing an opinion that his hypertension was not at least as likely as not caused by or aggravated by his service-connected DMII.  In the first case, the record clearly shows that the Veteran has had a continual hypertension diagnosis through the pendency of his appeal.  In the latter case, the VA examiner has not provided any comment or rationale as to why the Veteran's hypertension was not at least as likely as not caused by or aggravated by his service-connected DMII, or otherwise incurred during or as a result of his active service.  Given this inadequacy, the Board finds that the examination report is inadequate with respect to this claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Accordingly, the Board finds that the claim must be remanded in order for the Veteran to be afforded a new and contemporaneous VA examination to provide the requested medical comment.  See 38 C.F.R. § 4.2 (2012) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced); see, too, Stegall, 11 Vet. App. 268 (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  

As this claim is being remanded for the foregoing reason, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment recently, and records of his VA care, dated since August 2011, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

While the claim is remanded, the Board additionally finds that the Veteran should be afforded adequate notice with respect to establishing service on a direct basis.  See 38 C.F.R. § 3.159(b) (2012); Dingess, 19 Vet. App. 473.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a proper VCAA notice letter reflective of establishing service connection for hypertension on a direct basis, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159, Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.  A copy of this notification must be associated with the claims folder.

2.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his claimed hypertension from the VA Healthcare System in Boston, Massachusetts, dated since August 2011.  Any response received should be memorialized in the Veteran's claims folder.

3.  Thereafter, schedule the Veteran for an appropriate VA examination for his claimed hypertension.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension, as diagnosed during the pendency of his appeal, had its clinical onset during active service or is related to any in-service event, disease, or injury.  

If the examiner opines that the Veteran's hypertension was not at least as likely as not incurred during or as a result of his active service, s/he should also specifically provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus either (a) caused or (b) aggravated his hypertension.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  After completing the foregoing and any additional development deemed necessary, review the claims file to ensure compliance with these remand directives.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directive of this remand, and if not, implement corrective procedures.  See Stegall, supra. 

5.  Finally, readjudicate the Veteran's service connection claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


